                                                           1   MARK E. FERRARIO
                                                               Nevada Bar No. 1625
                                                           2   KARA B. HENDRICKS
                                                               Nevada Bar No. 7743
                                                           3   STEPHANIE D. BEDKER
                                                               Nevada Bar No. 14169
                                                           4   GREENBERG TRAURIG, LLP
                                                               10845 Griffith Peak Drive, Suite 600
                                                           5   Las Vegas, Nevada 89135
                                                               Telephone: (702) 792-3773
                                                           6   Facsimile: (702) 792-9002
                                                               Email: ferrariom@gtlaw.com
                                                           7          hendricksk@gtlaw.com
                                                                      bedkers@gtlaw.com
                                                           8
                                                               Counsel for Plaintiff
                                                           9   21st Century Communities, Inc.

                                                          10
                                                                                          UNITED STATES DISTRICT COURT
                                                          11
                                                                                                   DISTRICT OF NEVADA
                                                          12
GREENBERG TRAURIG, LLP
                   10845 Griffith Peak Drive, Suite 600




                                                          13
                       Telephone: (702) 792-3773
                       Facsimile: (702) 792-9002
                       Las Vegas, Nevada 89135




                                                               21ST CENTURY COMMUNITIES, INC., a                        Case No. 2:09-cv-02458-RFB-VCF
                                                          14   Nevada corporation,

                                                          15                         Plaintiff,

                                                          16   vs.
                                                                                                                        STIPULATION TO STAY PENDING
                                                          17   MUZLINK, LLC, a California Limited Liability             COMPLETION OF SETTLEMENT
                                                               Company; Phillip Bradly Parker, a California             TERMS
                                                          18   Resident; Wayne Williams, a California
                                                               Resident, DOES I through X, inclusive, and
                                                          19   ROE CORPORATIONS I through X, inclusive,

                                                          20                         Defendants.

                                                          21

                                                          22           COME NOW, Plaintiff 21ST CENTURY COMMUNITIES, INC. (“Plaintiff”) and
                                                          23   Defendants PHILLIP BRADLY PARKER, and WAYNE WILLIAMS (collectively,
                                                          24   “Defendants), by and through their respective attorneys of record, and hereby request a stay of
                                                          25   the current matter pending completion of settlement terms. As discussed in Court on October
                                                          26   15, 2019, the parties have reached a settlement in the above-referenced matter. However,
                                                          27   under the terms of the settlement agreement, Defendants have up to and including December
                                                          28   ///

                                                                                                          Page 1 of 2
                                                               ACTIVE 46612967v1
                                                           1   16, 2019 to pay certain sums to Plaintiff. Accordingly, the parties request a short stay of this
                                                           2   matter and anticipate filing a stipulation to dismiss on or before December 17, 2019.
                                                           3           IT IS SO STIPULATED.
                                                           4   DATED: October 18, 2019                              DATED: October 18, 2019
                                                           5   HOWARD & HOWARD                                     GREENBERG TRAURIG, LLP
                                                           6
                                                                     /s/ Neal M. Goldstein                               /s/ Kara B. Hendricks
                                                           7   JONATHAN W. FOUNTAIN, ESQ.                          MARK E. FERRARIO, ESQ.
                                                               Nevada Bar No. 10351                                Nevada Bar No. 1625
                                                           8   3800 Howard Hughes Pkwy., Suite 1000                KARA B. HENDRICKS, ESQ.
                                                               Las Vegas, NV 89169                                 Nevada Bar No. 7743
                                                           9                                                       STEPHANIE D. BEDKER, ESQ.
                                                               NEAL M. GOLDSTEIN, ESQ.                             Nevada Bar No. 14169
                                                          10   California Bar No. 82187                            10845 Griffith Peak Drive, Ste. 600
                                                               LAW OFFICES OF NEAL M. GOLDSTEIN                    Las Vegas, NV 89135
                                                          11   1400 W. Olympic Blvd., Suite 600
                                                               Los Angeles, CA 90064                               Counsel for Plaintiff
                                                          12                                                       21st Century Communities, Inc.
                                                               Counsel for Defendants Phillip Bradly
GREENBERG TRAURIG, LLP
                   10845 Griffith Peak Drive, Suite 600




                                                          13   Parker and Wayne Williams
                       Telephone: (702) 792-3773
                       Facsimile: (702) 792-9002
                       Las Vegas, Nevada 89135




                                                          14

                                                          15

                                                          16                                                ORDER
                                                          17           Upon review of the Parties’ stipulation, it appearing to the satisfaction of the Court that
                                                          18   all Parties are in agreement, and good cause appearing therefore:
                                                          19           IT IS HEREBY ORDERED that this case is stayed through December 17, 2019 to
                                                          20   facilitate the terms of the settlement agreement.
                                                          21           DATED this ____
                                                                                  21st day of _____________,
                                                                                                October      2019.
                                                          22                                                ________________________________
                                                                                                            RICHARD F. BOULWARE, II
                                                          23                                                UNITED STATES DISTRICT JUDGE
                                                                                                             UNITED STATES DISTRICT COURT JUDGE
                                                          24                                                 DATED this
                                                          25

                                                          26

                                                          27

                                                          28

                                                                                                            Page 2 of 2
                                                               ACTIVE 46612967v1
